AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                 Fil.ED
                                                                                                                              19
                                        UNITED STATES DISTRICT COURT
                                                                                                           CLERK, LJ.S. DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA                                sou~~DISTRICT OF CALIFORNIA
                                                                                                         BY"t>'v'                  DEPUTY
              UNITED STATES OF AMERICA                              JUDGMENT IN ACRI                      NALCASE
                                   V.                               (For Offenses Committed On or After November 1, 1987)
      JESUS RAFAEL LANDEROS-GONZALEZ ( 1)
                                                                       Case Number:         19-CR-2299-BAS

                                                                    DAVID ZUGMAN
                                                                    Defendant's Attorney
USM Number                         86944408
• -
THE DEFENDANT:
D     pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                 Count
18: 1546(a) - Fraud and Misuse Of Visas, Permits, and Other Entry Documents                                               1




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment : $100.00 REMITTED


D     JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[ZI No fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    JUNE 27, 2019
                                                                    Date of Imposition of Sentence



                                                                    HON. CYNTHIA BASHANT
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JESUS RAFAEL LANDEROS-GONZALEZ (1)                                       Judgment - Page 2 of2
CASE NUMBER:              19-CR-02299-BAS

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             A.M.              on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    19-CR-02299-BAS
